DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-16 in the reply filed on 02/23/2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/23/2021.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 2 should read “…configured to allow the fluid to be…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the size" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the duodenum region" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the duodenal papilla" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 13 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 13 recites “the bypass tube extends within a gastrointestinal tract such that the duodenum region past the duodenal papilla is covered by the bypass tube” which positively claims the human body. Applicant is recommended to use inferential language (e.g. adapted to, for, configured to, or whereby clause) to avoid positively claiming the human body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinali (Pub. No.: US 2017/0333239 A1) in view of Hingston et al. (Pub. No.: US 2017/0135836 A1). 
Regarding claim 1, Cardinali discloses (figs. 1-3) a gastrointestinal implant device (100) configured for controlling absorption of nutrients (¶ 0015, ln. 1-5), the device comprising:
a float (inflatable member 10) configured to be positioned within a stomach (see fig. 1, ¶ 0039, ln. 1-4), wherein the float comprises:
an outer side wall (see fig. 1),
an inner side wall (see fig. 1),
a hollow interior defined between the outer side wall and the inner side wall (see fig. 1), wherein the hollow interior is configured to hold a fluid (see fig. 1),
a first opening at a distal end of the float (see fig. 1), and
a second opening (aperture 12) at a proximal end of the float (see fig. 1), wherein the second opening is configured to receive consumed food from a lower esophagus sphincter (¶ 0036, ln. 4-5); and
a bypass tube (sleeve 20) configured to connect with the float at a distal end of the float (¶0049, ln. 1-3). 
While Cardinali does not explicitly disclose that the float is configured to selectively remain within the stomach by buoyant forces acting on the float, this limitation is implied by the structure disclosed by Cardinali as the float disclosed by Cardinali is inflated. 
Cardinali fails to disclose that the bypass tube comprises a plurality of openings. 
Hingston teaches (figs. 1-4) a gastrointestinal implant device (reduced absorption device 2) in the same field of endeavor comprising a bypass tube (distal sleeve 6), wherein the bypass tube comprises a plurality of openings (porous regions 34) (¶ 0028, ln. 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bypass tube of Cardinali such that it comprises a plurality of openings, as taught by Hingston. Doing so would allow chyme to pass through the openings and/or allow digestive fluids or hormones to pass through 
Regarding claim 2, Cardinali further discloses (fig. 1-2) wherein the float further comprises a self-sealable port (port 15 may have closing valve 17, ¶ 0040, ln. 3-6) in fluid communication with the hollow interior (¶ 0040, ln. 3-4), wherein the port is configured to allow fluid to be added or removed from the float (¶ 0040, ln. 1-6). 
Regarding claim 4, Cardinali further discloses (fig. 1) that the float comprises a funnel shape (see fig. 1, ¶ 0038, ln. 1-5). 
Regarding claim 5, Cardinali further discloses (fig. 1) that the float comprises two or more sections (inflatable bodies 14, ¶ 0036, ln. 1-3, see fig. 1). 
Regarding claim 6, Cardinali further discloses (fig. 1) a portion of the hollow interior of the float is defined by each of the sections (¶ 0036, ln. 1-3, ¶ 0040). 
Regarding claim 7, Cardinali further discloses the sections are each collapsible (¶ 0073, ln. 1-3). 
Regarding claim 8, Cardinali in view of Hingston fail to teach that the size of the plurality of openings of the bypass tube varies. 
Hingston further teaches (figs. 1-4) that the size of the plurality of openings of the bypass tube varies (¶ 0032, ln. 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of openings of Cardinali in view of Hingston such that they vary in size, as taught by Hingston. Doing so optimizes nutrient absorption in a particular region of the bypass tube (Hingston, ¶ 0032, ln. 3-8).
Regarding claim 9, Cardinali in view of Hingston fail to teach that the plurality of openings of the bypass tube extend in a manner selected from longitudinally along a 
Hingston further teaches (figs. 1-4) that the plurality of openings of the bypass tube extend in a manner selected from longitudinally along a length of the bypass tube, radially around a circumference of the bypass tube, or a combination thereof (¶ 0033, ln. 15-17, see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of openings of Cardinali in view of Hingston such that they extend in a manner selected from longitudinally along a length of the bypass tube, radially around a circumference of the bypass tube, or a combination thereof, as taught by Hingston. Doing so would allow nutrients to pass through the openings at various locations of the bypass tube and about the length and periphery of the bypass tube. 
Regarding claim 10, Cardinali further discloses (fig. 1) that the device is configured to fit within the stomach such that the second opening of the float is configured to receive a first portion of the consumed food (¶ 0036, ln. 4-5). 
While Cardinali does not explicitly disclose that the device is configured to permit a second portion of the consumed food to bypass the second opening of the float to pass through the stomach normally, this feature is inherent to the device of Cardinali as it can be seen that consumed food can bypass the second opening of the float. 
Further, the limitation “configured to permit a second portion of the consumed food to bypass the second opening of the float to pass through the stomach normally” relates to the intended use of the system, which, in this case, 
Regarding claim 13, Cardinali further discloses (fig. 1) that the bypass tube extends within a gastrointestinal tract such that the duodenum region past the duodenal papilla is covered by the bypass tube (bypass tube is positioned in first part of the small intestine, i.e., duodenum, ¶ 0019, ln. 4-5) and therefore duodenal papilla is covered by the bypass tube). 
Regarding claim 14, Cardinali in view of Hingston fail to teach the bypass tube is configured to extend within a gastrointestinal tract to a part of a jejunum of the gastrointestinal tract. 
However, Hingston teaches that the bypass tube can have variable lengths such that the bypass tube is adjacent to desired regions of the patient’s intestine for desired absorption of nutrients (¶ 0031, ln. 1-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cardinali in view of Hingston such that the bypass tube is configured to extend within a gastrointestinal tract to a part of a jejunum of the gastrointestinal tract. Doing so would allow for the absorption of nutrients in the jejunum. 
Regarding claim 16, Cardinali in view of Hingston fail to teach that the bypass tube is configured to permit digestive fluid to flow into the bypass tube through one or 
Hingston further teaches that the bypass tube is configured to permit digestive fluid flow into the bypass tube through one or more of the plurality of openings (¶ 0028, ln. 6-9).
While Hingston does not explicitly teach that digestive fluid flows into the bypass tube through the plurality of openings under peristalsis motion, this limitation is implied as the bypass tube of Hingston is positioned in the intestine (¶ 0020, ln. 1-5) and therefore undergoes peristalsis motion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cardinali in view of Hingston such that the bypass tube is configured to permit digestive fluid to flow into the bypass tube through one or more of the plurality of openings under peristalsis motion, as suggested by Hingston. Doing so would allow digestive fluids to enter the sleeve in regions that produce digestive hormones such that the digestive hormones may interact with the chyme inside the sleeve, making the nutrients available for absorption if the chyme exits the sleeve (Hingston, ¶ 0029, ln. 9-14). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cardinali in view of Hingston, as applied to claim 2 above, and further in view of Kagan et al. (Pub. No.: US 2015/0366693 A1). 
Regarding claim 3, Cardinali in view of Hingston fail to teach that the port is formed on an absorbable film.  
Kagan teaches (fig. 32A) a gastrointestinal implant device (400) in the same filed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cardinali in view of Hingston such that it comprises an absorbable film, as taught by Kagan. Doing so allows the float to be self-deflating (Kagan, ¶ 0300, ln. 13). Further, positioning the port such that it is formed on the absorbable film would have been obvious as it would minimize the number of openings on the float and prevent fluid from escaping. Further, the particular placement of the port would not have modified the operation of the device and is an obvious matter of design choice (see MPEP §2144.04.VI.C.). 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinali in view of Hingston, as applied to claim 1 above, and further in view of Cully et al. (Pub. No.: US 2008/0255678 A1).
Regarding claim 11, Cardinali further discloses (fig. 1) that the bypass tube is fastened to the float (¶ 0049, ln. 1-4). Cardinali in view of Hingston fail to teach that the bypass tube is selectively mechanically fastened to the float with absorbable material. 
Cully teaches (fig. 13A-13B) a gastrointestinal device in the same field of endeavor (abstract) wherein a bypass tube (extended length sleeve 1306) is selectively mechanically fastened to a tubular segment (1304) with absorbable material (¶ 0155, ln. 9-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bypass tube fastened to the float 
Regarding claim 12, Cardinali in view of Hingston fail to teach that wherein the bypass tube comprises multiple sections that are selectively joinable by mechanical fastening with absorbable material.  
Hingston further teaches (fig. 2) that the bypass tube comprises multiple sections that can be separated (¶ 0026, ln. 6-9).
Further, Cully teaches (fig. 13A-13B) a gastrointestinal device in the same field of endeavor (abstract) wherein components of the device are selectively joinable by mechanical fastening with absorbable material (¶ 0155, ln. 9-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cardinali in view of Hingston such that the bypass tube comprises multiple sections, as taught by Hingston, that are selectively joinable by mechanical fastening with absorbable material, as taught by Cully. Providing sections that are selectively joinable permits the removal of the device, section by section (Hingston, ¶ 0027, ln. 1-2) and mechanical fastening with absorbable material would allow for the removal of the device after a period of time. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cardinali in view of Hingston, as applied to claim 1 above, and further in view of Laufer (Pub. No.: US 2010/0191167 A1).
claim 15, Cardinali in view of Hingston fail to teach a plurality of curtains that are connectable with an inner sidewall of the bypass tube, wherein each of the plurality of curtains are configured to selectively cover one of the plurality of openings.  
Laufer teaches (fig. 1B) a gastrointestinal implant (100) in the same field of endeavor comprising a bypass tube (conduit 108), the device further comprising a plurality of curtains (¶ 0039, ln. 6-7), wherein each of the plurality of curtains are configured to selectively cover one of the plurality of openings (apertures 110) (absorbable substance placed over the apertures, ¶ 0039, ln. 6-7). 
While Laufer does not teach that the plurality of curtains are connectable with an inner side wall of the bypass tube, this limitations of claim 15 relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The plurality of curtains taught by Laufer are capable of being connectable with an inner side wall of the bypass tube and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
Further, positioning the plurality of curtains such that they are connected with an inner side wall of the bypass tube would not have modified the operation of the device and is held to be an obvious matter of design choice (see MPEP §2144.04.VI.C.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cardinali in view of Hingston such that it comprises a plurality of curtains configured to .  
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crabb (US Pat. No.: 5,820,584) teaches a gastrointestinal implant in the same field of endeavor comprising a bypass tube with a plurality of openings (abstract). Sharma et al. (Pub. No.: US 2017/0312111 A1) teaches a gastrointestinal implant in the same field of endeavor comprising a float. (abstract). Storbeck et al. (Pub. No.: US 2018/0110641 A1) teaches a gastrointestinal implant in the same field of endeavor comprising a bypass tube with a plurality of openings (¶ 0026).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                                                                                                

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781